25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Launeil SANDERS, Plaintiff Appellant,v.FIDELITY INVESTMENTS INSTITUTIONAL SERVICES COMPANY,INCORPORATED, Registered Agent--Prentice Hall Corporation,Incorporated;  Dean Witter Reynolds, Incorporated,Registered Agent C. T. Corporation Systems;  Edward L.Booker;  Robert Lewis;  Georgia R. West Anderson;  Emil(Iotha) Parker, Defendants Appellees.
No. 94-1253.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 13, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-93-252).
Launeil Sanders, appellant Pro Se.
E. Fitzgerald Parnell, III, Weinstein & Sturges, P.A., Charlotte, NC;  Samuel T. Wyrick, III, Wyrick, Robbins, Yates & Ponton, Raleigh, NC;  Gregory J. Murphy, Moore & Van Allen, Charlotte, NC;  Edward L. Booker, Davidson, North Carolina;  Robert Lewis, Lincolnton, NC, for appellees.
W.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action under the Retirement Equity Act of 1984.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Sanders v. Fidelity Investments, No. CA-93-252 (W.D.N.C. Feb. 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellees' motions to dismiss this appeal and motions for summary affirmance are denied